  Case 16-25326         Doc 43     Filed 10/09/18 Entered 10/09/18 08:34:35              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-25326
         CHERISE STARNES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/06/2016.

         2) The plan was confirmed on 11/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/25/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-25326        Doc 43       Filed 10/09/18 Entered 10/09/18 08:34:35                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,130.00
       Less amount refunded to debtor                             $50.00

NET RECEIPTS:                                                                                      $3,080.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,317.10
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $143.88
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,482.74

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AFFORDABLE FURNITURE             Secured           300.00        403.90           300.00        293.88        6.57
AFFORDABLE FURNITURE             Secured              NA         403.90              NA            0.00       0.00
AFFORDABLE FURNITURE             Unsecured            NA            NA            103.90           0.00       0.00
AT&T                             Unsecured         303.00           NA               NA            0.00       0.00
CAPITAL ASSET RECOVERY           Unsecured            NA            NA            350.67           0.00       0.00
CAPITAL ASSET RECOVERY           Secured        2,350.00       3,388.67         3,038.00      1,068.42     228.39
CAPITAL ONE BANK USA             Unsecured         303.00        315.82           315.82           0.00       0.00
CERASTES LLC                     Unsecured      1,000.00       1,680.66         1,680.66           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00        688.00           688.00           0.00       0.00
CREDIT ONE BANK                  Unsecured      1,286.00            NA               NA            0.00       0.00
DOLLAR RENT A CAR INC            Unsecured          20.00           NA               NA            0.00       0.00
HERTZ RENT A CAR                 Unsecured          20.00           NA               NA            0.00       0.00
MERRICK BANK                     Unsecured      1,197.00       1,197.07         1,197.07           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA       1,352.67         1,352.67           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         717.00        902.51           902.51           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         587.00        688.25           688.25           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         808.00        918.43           918.43           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         511.00        608.19           608.19           0.00       0.00
Sprint                           Unsecured         244.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         400.00      1,418.20         1,418.20           0.00       0.00
TD BANK USA                      Unsecured         440.00        205.67           205.67           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA       1,219.44         1,219.44           0.00       0.00
US DEPT OF ED NELNET             Unsecured      2,182.00       2,278.87         2,278.87           0.00       0.00
VILLAGE OF MAYWOOD               Unsecured         200.00           NA               NA            0.00       0.00
VILLAGE OF NORTH RIVERSIDE       Unsecured         300.00           NA               NA            0.00       0.00
VILLAGE OF OAK PARK              Unsecured         200.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT                Unsecured      1,675.00            NA               NA            0.00       0.00
XCHANGE LEASING                  Secured       25,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-25326         Doc 43      Filed 10/09/18 Entered 10/09/18 08:34:35                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,038.00          $1,068.42           $228.39
       All Other Secured                                    $300.00            $293.88             $6.57
 TOTAL SECURED:                                           $3,338.00          $1,362.30           $234.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,928.35                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,482.74
         Disbursements to Creditors                             $1,597.26

TOTAL DISBURSEMENTS :                                                                        $3,080.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
